


Exhibit 10.27

 

STATE OF NORTH CAROLINA

 

FIRST AMENDMENT TO LEASE

 

COUNTY OF DURHAM

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the 20th day of December, 1999, by and between PETULA ASSOCIATES, LTD., an Iowa
corporation and PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation as
tenants-in-common, (collectively “Landlord”) and CLINICAL TRIALS SUPPORT
SERVICES, INC., a North Carolina corporation (“Tenant”).

 

WITNESSETH

 

A.           Landlord and Tenant entered into a lease dated as of November 3,
1999 (the “Existing Lease”) for the occupancy of approximately 8,080 rentable
square feet of space (the “Original Premises”) on the second floor in the
Canterbury Hall Building (the “Building”) in the Imperial Center Business Park,
Durham, North Carolina, as more particularly described in the Lease.

 

B.            Landlord and Tenant desire to amend the terms of the Lease (i)
expand the Original Premises to include approximately 4,664 rentable square feet
of space (the “Expansion Space”) on the third floor of the Building (as shown on
the floor plan attached hereto as Exhibit A and incorporated herein by
reference) so that the Original Premises when combined with the Expansion Space
shall contain approximately 12,744 rentable square feet (the “Combined
Premises”), (ii) to address the amortization of an additional construction
allowance provided by Landlord to Tenant to finance the construction of the
Tenant Improvements in the Expansion Space, and (iii) to change certain other
terms and conditions of the Existing Lease. For purposes hereof, the Existing
Lease as amended by this Amendment is referred to as the “Lease”.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Existing Lease on the terms set forth below. The terms used but not defined
herein shall have the meaning set forth within the lease.

 

1.             Expansion Space.  Effective as of the Expansion Space
Commencement Date (as hereinafter defined), Landlord agrees to lease to Tenant,
and Tenant hereby agrees to lease from Landlord and occupy under the terms of
the Original Lease as herein amended, the Expansion Space.

 

2.             Term.  Beginning as of the earliest of: (a) the date Tenant, or
any person occupying any portion of the Expansion Space with Tenant’s
permission, commences business operations from the Expansion Space, or (b) the
first (1st) business day following the date of

 

1

--------------------------------------------------------------------------------


 

Landlord’s delivery of the Expansion Space with the Expansion Space Improvements
(as hereinafter defined) completed in substantial accordance with the
preliminary plans and specifications attached hereto as Exhibit B (the
“Expansion Plans”) or the date upon which Landlord would have so delivered the
Expansion Space to Tenant but for delays within the control of Tenant or
Tenant’s invitees, which date shall hereafter be referred to as the “Expansion
Space Commencement Date”) and continuing throughout the Term of the Lease, the
Expansion Space shall be deemed a part of the Original Premises. Accordingly, on
and after the Expansion Space Commencement Date, any reference in the Lease to
the Premises shall be deemed to mean the Combined Premises. Notwithstanding the
foregoing, if Landlord, for any reason whatsoever, cannot deliver possession of
the Expansion Space to Tenant on or before the Expansion Space Commencement Date
as above-specified, the Lease shall not be void or voidable nor shall Landlord
be liable to Tenant for any loss or damages resulting therefrom; but in that
event, except to the extent that any such delay(s) have been caused by Tenant or
Tenant’s Invitees, the Expansion Space Commencement Date shall be adjusted to be
the date when Landlord does in fact deliver possession of the Expansion Space to
Tenant in accordance with the terms hereof.

 

3.             Rental.  Beginning as of the Expansion Space Commencement Date
and continuing throughout the Term, Tenant shall pay to Landlord Minimum Rental
on the Combined Premises in accordance with the Minimum Rental Schedule set
forth below. Accordingly, as of the Expansion Space Commencement Date, the
schedule of Monthly Rent and Annual Rent amounts set forth in said Section l(g)
of the Lease shall be deleted in its entirety and the following schedule shall
be substituted in lieu thereof:

 

Period

 

Rate

 

Monthly Rent

 

Annual Rent

 

 

 

 

 

 

 

 

 

Expansion Space

 

$

17.25 per r.s.f.

 

$

18,319.50

 

$

219,834.00

 

Commencement Date - 12/31/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01/01/01-12/31/01

 

$

17.75 per r.s.f.

 

$

18,850.50

 

$

226,206.00

 

 

 

 

 

 

 

 

 

01/01/02-12/31/02

 

$

18.25 per r.s.f.

 

$

19,381.50

 

$

232,578.00

 

 

 

 

 

 

 

 

 

01/01/03-12/31/03

 

$

18.75 per r.s.f.

 

$

19,912.50

 

$

238,950.00

 

 

 

 

 

 

 

 

 

01/01/04-12/31/04

 

$

19.25 per r.s.f.

 

$

20,443.50

 

$

245,322.00

 

 

If the Expansion Space Commencement Date falls on a day other than the first day
of the month, Tenant shall make a pro rata payment for the remainder of said
month on the Expansion Space Commencement Date and make regular payments on the
first day of the following month and for each month thereafter throughout the
Lease Term including any prorated payment for any partial month at the end of
the Lease Term.

 

4.             Operating Expense Stop. The Operating Expense Stop as set forth
in Section 1(h) shall continue to be the calendar year 2000 for the Combined
Premises..

 

2

--------------------------------------------------------------------------------


 

5.             Additional Rent.  Pursuant to the provisions of Section 1(i),
Tenant’s Proportionate Share shall be revised as of the Expansion Space
Commencement Date to be 28.9% (12,744 ÷ 44,161) to reflect the addition of the
Expansion Space to the Original Premises.

 

6.             Security Deposit.  Effective as of the date hereof, the amount of
the Security Deposit set forth in Section 1(1) shall be increased and restated
to be Eighteen Thousand Five Hundred and No/100 Dollars ($18,500.00) and
contemporaneously with its execution of this Amendment, Tenant shall pay an
additional Security Deposit to Landlord in an amount equal to Seven Thousand and
No/100 Dollars ($7,000.00).

 

7.             Expansion Space Allowance.  Provided no Event of Default has
occurred and is continuing hereunder, Landlord shall supervise the design and
construction of the Tenant’s initial, permanent improvements in the Expansion
Space (the “Expansion Space Improvements”) in accordance with the Expansion
Plans. Landlord shall contribute up to Seven and No/100 Dollars ($7.00) per
rentable square foot of the Expansion Space (the “Expansion Space Allowance”)
for the design, construction and installation of the Expansion Space
Improvements and for the payment to Landlord of a construction management fee
equal to five percent (5%) of the total cost of constructing the Expansion Space
Improvements (the “Construction Management Fee”); provided, however, in no event
shall the Expansion Space Allowance be used for any costs associated with
Tenant’s personal property, equipment, trade fixtures or other items of a
non-permanent nature installed in the Expansion Space, including without
limitation, telephone and data cable lines. The aggregate amount of all sums to
be paid by Landlord to Tenant as the Expansion Space Allowance shall not in any
event exceed the sum of Thirty-Two Thousand Six Hundred Forty Eight and No/100
Dollars ($32,648.00). In the event that either prior to the commencement of the
installation of the Expansion Space Improvements or at any time during or
following the installation of the Expansion Space Improvements, the cost of the
Expansion Space Improvements exceeds the Expansion Space Allowance or Tenant
requests any change to the aforementioned Expansion Plans which has resulted or
might result in an increase in the cost of the installation of such Expansion
Space Improvements so that the cost exceeds the Expansion Space Allowance, then
Tenant shall, subject to the Additional Allowance, promptly deliver the
necessary funds to defray such excess cost to Landlord no later than fifteen
(15) days after Landlord demands same. Any savings or unused portion of the
Expansion Space Allowance after the Expansion Space Improvements are completed
shall be retained by Landlord.

 

8.             Additional Construction Allowance. In addition to the Expansion
Space Allowance, Landlord has agreed to provide Tenant at Tenant’s election,
with an additional improvement allowance in an amount up to Nine Thousand Three
Hundred Twenty-Eight and No/100 Dollars ($9,328.00) (the “Additional Allowance”)
for the design, construction and installation of the Expansion Space
Improvements and payment of the Construction Management Fee. Tenant shall repay
the full amount of the Additional Allowance, together with interest thereon at a
rate equal to twelve percent (12%) per annum, to Landlord as additional rent
under the Lease in equal monthly, self amortizing payments throughout the Term.
Accordingly, in addition to all other amounts due and payable by Tenant under
the Lease, commencing as of the Expansion Space Commencement Date, Tenant shall
pay additional monthly rent to Landlord in an amount equal to Two Hundred Twelve
and 40/100 Dollars ($212.40) per month throughout the Term. Such additional
amount shall be deemed Rent for purposes of the Lease and shall be

 

3

--------------------------------------------------------------------------------


 

subject to acceleration in the event of a default by Tenant under the Lease. All
other terms and conditions applicable to the disbursement of the Allowance shall
apply to the disbursement of the Additional Allowance.

 

9.             Option Minimum Rental.  Exhibit E to the Lease is hereby amended
to reflect the revised Monthly and Annual Rent amounts as follows:

 

Period

 

Rate

 

Monthly Rent

 

Annual Rent

 

01/01/05 – 12/31/05

 

$

19.75

 

$

20,974.50

 

$

251,694.00

 

01/01/06 – 12/31/06

 

$

20.25

 

$

21,505.50

 

$

258,066.00

 

01/01/07 – 12/31/07

 

$

20.75

 

$

22,036.50

 

$

264,438.00

 

01/01/08 – 12/31/08

 

$

21.25

 

$

22,567.50

 

$

270,810.00

 

01/01/09 – 12/31/09

 

$

21.75

 

$

23,098.50

 

$

277,182.00

 

 

 

10.           Ratification. Except as expressly or by necessary implication
amended or modified hereby, the terms of the Lease are hereby ratified,
confirmed and continued in full force and affect.

 

IN WITNESS WHEREOF, the parties hereto have cause this Amendment to be executed
under seal as of the date and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

PETULA ASSOCIATES, LTD.,

 

 

an Iowa corporation

 

 

 

 

 

 

 

 

By:

 

/s/ Bill Bramwell

ATTEST:

 

Name:

 

Bill Bramwell

/s/ Ronald B. Franklin

 

Title:

 

Vice President

Vice President & Secretary

 

Date:

 

1/4/2000

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY,

 

 

an Iowa corporation

 

 

 

 

 

By:

PRINCIPAL CAPITAL MANAGEMENT,

 

 

 

LLC, a Delaware limited liability company,

 

 

 

Its authorized agent

 

 

 

 

 

By:

 

Bill Bramwell

(SEAL)

 

 

Name:

 

Bill Bramwell

 

 

Title:

 

Director C.R.E. Equity

 

 

Date:

 

1/4/2000

 

4

--------------------------------------------------------------------------------


 

 

 

TENANT:

 

 

 

 

 

CLINICAL TRIALS SUPPORT SERVICES, INC.

 

 

 

ATTEST:

 

NAME:

/s/ Jan Blethen

 

 

TITLE:

President

/s/  Tracy A. Blethen

 

Date:

  12/20/99

Assistant Secretary

 

 

[CORPORATE SEAL]

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN

 

 

Exhibits are available upon request

 

6

--------------------------------------------------------------------------------
